  Case 4:21-cv-04069-KES Document 3 Filed 04/19/21 Page 1 of 1 PageID #: 16

                            UNITED STATES DISTRICT COURT

                              DISTRICT OF SOUTH DAKOTA

                                   SOUTHERN DIVISION


JACQUES EVIGLO,                                              4:21-CV-04069-KES

                            Movant,

              vs.                                           ORDER FOR SERVICE

UNITED STATES OF AMERICA,

                            Respondent.


      Movant Jacques Eviglo has filed a pro se motion to vacate, set aside, or

correct his sentence pursuant to 28 U.S.C. § 2255. From a reading of the

motion, the court cannot determine that “it plainly appears from the face of the

petition . . . that the petitioner is not entitled to relief in the district court”

warranting summary dismissal pursuant to Rule 4 of the Rules Governing

Section 2255 Cases in the United States District Court.

      IT IS ORDERED that:

      1.     The Clerk of Court will deliver or serve a copy of the motion

(Doc. 1) and this order on the United States Attorney for the District of South

Dakota (DSD).

      2.     The United States Attorney for the DSD will serve and file an

answer or responsive pleading to the motion, together with a legal brief or

memorandum, on or before May 19, 2021.

      DATED this 19th day of April, 2021.

                                                BY THE COURT:


                                                VERONICA L. DUFFY
                                                United States Magistrate Judge
